 

Exhibit 10.29
 
EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (“Agreement”) is effective as of the 16th day of
February, 2008, by and between Clifford E. Berman (“Executive”) and SXC Health
Solutions, Inc. (collectively, the “Company”).
                    
RECITALS
 
A.    The Company wishes to employ Executive, and Executive wishes to be
employed by the Company, as its Senior Vice President, General Counsel, and
Corporate Secretary, and Executive desires to accept employment with the Company
under the terms and conditions set forth in this Agreement.
 
B.    In order to induce the Executive to enter into this Agreement, and to
incentivize and reward Executive's continued effort, loyalty and commitment to
the Company, concurrent with the execution and delivery of this Agreement the
Company expresses its intention to grant to the Executive stock options to
purchase 25,000 shares of SXC Health Solutions Corp., the Company's parent.
 
C.    Executive acknowledges that as a member of the Company's senior management
team, Executive is one of the persons charged with responsibility for the
implementation of the Company's business plans, and that Executive is one of
only a few Executives who will have regular access to confidential and/or
proprietary information relating to the Company. Further, Executive acknowledges
that Executive's covenants to the Company hereinafter set forth are being made
in partial consideration of the Company's willingness to employ Executive under
the terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Executive furnishes the Company with, among other things, certain
covenants of Executive, including Executive's covenant not to disclose the
Company's confidential and proprietary information and non-solicitation of
employees and customers for a reasonable period of time. Executive acknowledges
that Executive's covenants to the Company hereinafter set forth are being made
in partial consideration of the Company's grant stock options to purchase shares
of common stock of SXC Health Solutions Corp.
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
 
ARTICLE I
EMPLOYMENT RELATIONSHIP
 
1.1    Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive to serve its as Senior Vice President,
General Counsel, and Corporate Secretary, and Executive hereby accepts such
employment, and agrees to perform his duties and responsibilities to the best of
Executive's abilities in a diligent, trustworthy, businesslike and efficient
manner.
 
 
1.2    Duties. The Executive shall be the Senior Vice President, General
Counsel, and Corporate Secretary.. Executive shall be responsible for all legal
and regulatory matters, will be involved in all partnering, strategy, and Merger
and Acquisition (M&A) activities, and will perform other duties as assigned.
Executive shall report to the Company's President and Chief Operations Officer.
Executive shall perform his duties under this Agreement at the Company's
facilities in Lisle, Illinois or at any subsequent location of the Company's
primary administrative operations.
 
1.3    Exclusive Employment. While employed by the Company hereunder, Executive
covenants to the

 

--------------------------------------------------------------------------------

 

Company that he/she will devote his/her entire business time, energy, attention
and skill to the Company (except for permitted vacation periods and reasonable
periods of illness or other incapacity), and use his/her good faith best efforts
to promote the interests of the Company. The foregoing shall not be construed as
prohibiting Executive from spending such time as may be reasonably necessary to
attend to Executive's personal affairs and investments so long as such
activities do not conflict or interfere with Executive's obligations and/or
timely performance of his/her duties to the Company.
 
1.4    Executive Representations and Warranties as to Employability. Executive
hereby represents and warrants to the Company that:
 
(a)    The execution, delivery and performance by Executive of this Agreement
and any other agreements contemplated hereby to which Executive is a party do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he/she is bound;
 
(b)    Executive is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Executive has disclosed the material
terms thereof to the Board prior to the execution hereof and promptly after the
date hereof shall deliver a copy of such agreement to the Board);
 
(c)    The Company has not requested, directly or indirectly, expressly or
implicitly, that Executive use or disclose the trade secrets or other
confidential information of any prior employer or other third party, and
Executive warrants that he will not use or disclose such information;
 
(d)    Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms; and
 
(e)    Executive hereby acknowledges and represents that he/she has been given
the opportunity to consult with independent legal counsel regarding Executive's
rights and obligations under this Agreement and that he/she fully understands
the terms and conditions contained herein.
 
ARTICLE II
PERIOD OF EMPLOYMENT
 
2.1    Employment Period. Executive's employment hereunder shall commence on
March 10, 2008 and shall continue hereunder until the date fixed by the
provisions of Section 2.2 hereof, subject to the early termination provisions of
Article V hereof (the “Employment Period”).
 
2.2    Initial Term of Employment Period and Extension Terms. The Employment
Period shall initially continue for a term commencing on the date set forth in
Section 2.1, above, and end on December 31, 2008 (the “Initial Term”). The
Employment Period shall be automatically extended for successive one (1)
calendar year periods following the expiration of the Initial Term (each period
being hereinafter referred to as an “Extension Term”) upon the same terms and
conditions provided for herein unless either party provides the other party with
advance written notice of its or Executive's intention not to extend the
Employment Period; provided, however, that such notice must be delivered by the
non-extending party to the other party not later than sixty (60) days prior to
the expiration of the Initial Term or any Extension Term, as the case may be. If
the Employment Period is not extended as a result of notice to Executive by the
Company, and Executive's employment with the Company terminates as a result
thereof, then Executive's termination shall be a treated as a Termination by the
Company Without Cause.
 
ARTICLE III
COMPENSATION
 
3.1    Annual Base Compensation. During the Employment Period the Company shall
pay to Executive

 

--------------------------------------------------------------------------------

 

an annual base salary (the “Annual Base Compensation”) in the amount of Two
Hundred Twenty-Five Thousand and 00/100 Dollars ($225,000). The Annual Base
Compensation shall be paid in regular installments in accordance with the
Company's regular payroll practices, and shall be subject to all required
federal, state and local withholding taxes. Executive's Annual Base Compensation
shall be reviewed annually by the Company's Chairman and CEO and the SXC
Compensation Committee.
 
3.2    Executive Performance Bonus. In respect of each calendar year falling
within the Employment Period, Executive shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company's and
Executive's performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at fifty percent
(50%) of the Executive's Annual Base Compensation, with the specific percentage
determined by the Company's Board of Directors after the close of the Company's
fiscal year (December 31). The Incentive Compensation Bonus, if any, shall be
paid to Executive at the same time other members of the Senior Executive Team
are paid their respective incentive compensation bonuses. If the Executive's
employment terminates during the calendar year due to Termination without Cause
(5.4.c) or Change of Control (5.4.d), the Executive shall receive a pro rata
amount of the Incentive Compensation Bonus that Executive would have received if
Executive remained employed throughout the calendar year. If Executive
employment terminates during the calendar year for any other reason, then no
Incentive Compensation Bonus shall be paid to Executive for the calendar year in
which the termination occurred. To the extent practicable, the Company will
notify Executive of Executive's performance objectives for the year in January
of that year.
 
3.3    Expenses. During the Employment Period, Executive shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Executive's duties for the Company, including reasonable travel-related
expenses, upon submission of all receipts and accounts with respect thereto, and
approval by the Company thereof, in accordance with the then current business
expense reimbursement policies of the Company.
 
3.4    Paid Time Off (PTO) Executive shall be entitled to accrue PTO at a rate
of twenty- six (26) days per year (8.67 hours per pay period), in accordance
with the Company's then current PTO policy; provided that unused PTO may be used
by Executive in the following calendar year only in accordance with and as
permitted by the Company's then current PTO policies in effect from time to
time. Nothing in this Agreement shall cause Executive to forfeit any accrued but
unused paid PTO time Executive had prior to entering into this Agreement.
 
3.5    Insurance. During the Employment Period Executive shall be eligible to
participate in the Company's insurance programs on terms and conditions no less
favorable than those made available generally to other similarly situated
Executives, as such programs may be revised from time to time.
 
3.6    Retirement Plan. Upon commencement of the Initial Term, Executive shall
be eligible to participate in the Company's deferred compensation plans,
including its 401(k) plan.
 
3.7        Grant of Stock Options. Upon the commencement of the Initial Term,
Employee shall be granted options (“Options”) to purchase 25,000 shares of
common stock of SXC Health Solutions Corp.  The grant of Options provided by
Section 3.7 are contingent upon approval by SXC Health Solutions Corp.'s Board
of Directors and are subject to the terms of the Company's insider trading
policy and grant policy. The exercise price of the Options shall be equal to the
previous day closing price of the SXC Health Solutions Corp.'s common stock on
the date the Options are granted.   The Options shall be subject to the
Company's current Stock Option Plan. The options granted will vest and expire
pursuant to a schedule set forth in the Option Agreement.
           
            3.8        Stock Option Plan. Employee shall be permitted to
participate in the Company's Stock Option Plan in the same manner as the
Company's other Senior Vice Presidents, with future annual grants based on
Employee's performance as determined by the Company's Chief Operating Officer.
 
3.9    Other Fringe Benefits. During the Employment Period, Executive shall be
entitled to receive such

 

--------------------------------------------------------------------------------

 

of the Company's other fringe benefits as are being provided to other Executives
of the Company on the Senior Executive Team.
 
3.10    Vehicle Allowance. Executive shall receive a monthly payment of Five
Hundred and 00/100 dollars ($500.00) for Executive's use of a personal
automobile for business use (“Vehicle Allowance”). The Vehicle Allowance shall
be subject to all required federal, state, and local withholding.
 
ARTICLE IV
COVENANTS OF EXECUTIVE
 
4.1    Covenants Regarding Developments. Executive agrees as follows with regard
to any developments that relate to the Company's business or Confidential and
Proprietary Information (defined below), or that Executive conceives, makes,
develops or acquires, including, but not limited to, any trade secrets,
discoveries, inventions, improvements, ideas, programs, formulas, diagrams,
designs, plans and drawings, whether or not reduced to writing, patented,
copyrighted or trademarked (“Developments”):
 
(a)    Executive shall promptly and fully disclose all Developments to the
Company, and shall prepare, maintain, and make available to the Company adequate
and current written records of such Developments and all modifications,
research, and studies made or undertaken by Executive with respect thereto.
 
(b)    All Developments and related records shall become and remain the
exclusive property of the Company and, to the extent Executive has any rights
thereto, Executive hereby assigns all such rights, title, and interest to the
Company.
 
(c)    Upon request by the Company, Executive, at any time, whether during or
after Executive's employment by the Company, shall execute, acknowledge and
deliver to the Company all assignments and other documents which the Company
deems necessary or desirable to: (i) vest the Company with full and exclusive
right, title, and interest to such Developments, and (ii) enable the Company to
file and prosecute an application for, or acquire, maintain or enforce, all
letters of patent, trademark registrations, and copyrights covering such
Developments.
 
(d)    The foregoing provisions regarding assignments do not apply to any
Developments for which no equipment, supplies, facility or trade secret
information of the Company was used, and which were developed entirely on
Executive's own time, unless the Developments: (i) relate to the Company's
business or to its actual or demonstrably anticipated research or development,
or (ii) result from any work performed by Executive for the Company.
 
4.2    Ownership and Covenant to Return Documents, etc. Executive agrees that
all Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Executive
by the Company or are prepared, compiled or otherwise acquired by Executive
during the Employment Period, shall be the sole and exclusive property of the
Company. Executive shall not, except for the use of the Company, use, copy or
duplicate any of the aforementioned documents or objects, nor remove them from
the facilities of the Company, nor use any information concerning them except
for the benefit of the Company, either during the Employment Period or
thereafter. Executive agrees that Executive will deliver all of the
aforementioned documents and objects that may be in Executive's possession to
the Company on the termination of Executive's employment with the Company, or at
any other time upon the Company's request.
 
4.3    Nondisclosure Covenant. Executive recognizes that by virtue of
Executive's employment with the Company, Executive will be granted otherwise
prohibited access to trade secrets and other confidential and

 

--------------------------------------------------------------------------------

 

proprietary information that is not known to its competitors or within the
industry generally, that was developed by the Company over a long period of time
and/or at substantial expense, and which is confidential in nature or otherwise
of great competitive value to the Company. This information (“Confidential and
Proprietary Information”) includes, but is not limited to, the Company's trade
secrets; information relating to the Company's production practices and methods
of doing business; sales, marketing, and service strategies, programs, and
procedures; contract expiration dates, customers and prospective customers,
including, but not limited to, their particularized requirements and
preferences, and the identity, authority, and responsibilities of their key
contact persons; payment methods; service and product costs; pricing structures
and incentive plans; vendors; financial position and business plans; computer
programs and databases; research projects; new product and service developments;
and any other information of the Company or any of its vendors or customers that
the Company informs Executive, or which Executive should know by virtue of
Executive's position or the circumstances in which Executive learned it, is to
be kept confidential. Confidential and Proprietary Information does not include
information that is (i) in the public domain (except as a result of a breach of
this Agreement or Executive's obligations under a statutory or common law
obligation) or (ii) obtained by Executive from a third party subsequent to the
termination of Executive's employment with the Company (except where the third
party obtains the information in violation of a contractual obligation, a
statutory or common law obligation). Executive agrees that during the Employment
Period and at all times thereafter (a) Executive will not disclose, use or
permit others to use any Confidential and Proprietary Information, or otherwise
make use of any of it for Executive's own purposes or the purposes of another,
except as required in the course of Executive's employment for the benefit of
the Company or as required by law, and (b) Executive will take all reasonable
measures, in accordance with the Company's policies, procedures, and
instructions, to protect the Confidential and Proprietary Information from any
accidental or unauthorized disclosure or use.
 
4.4    Noninterference Covenant. Executive agrees that during the Employment
Period and for the Restricted Period, Executive will not, for any reason,
directly or indirectly solicit, hire, or otherwise do any act or thing which may
induce any other Executive of the Company (who is employed by the Company at the
end of the Executive's employment with the Company) to leave the employ of the
Company. “Restricted Period” means (i) the Employment Period and (ii) the two
(2) year period following the termination of Executive's employment
 
4.5    Covenant of Nonsolicitation of Customers. Executive acknowledges the
Company's legitimate interest in protecting its customers for a reasonable
period of time following the termination of Executive's employment. Accordingly,
Executive agrees that during the Restricted Period, Executive will not: (a)
directly or indirectly, solicit or accept business from, or provide products or
services to, any Customer, where such business, products or services would be
competitive with the Company's business, products or services, or (b) do any act
or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any Customer or vendor of the
Company or induce any such Customer or vendor to cease doing business with the
Company. For purposes of this paragraph, the term “Customer” means (i) a
customer of the Company to which Executive sold or provided the Company's
products or services at any time during the two (2) year period immediately
preceding the termination of Executive's employment, (ii) any entity for which
Executive orchestrated, developed, supervised, coordinated or participated in
marketing strategy, marketing plans and marketing campaigns on behalf of the
Company at any time during the two (2) year period immediately preceding the
termination of Executive's employment, or (iii) any entity as to which Executive
acquired Confidential and Proprietary Information at any time during Executive's
employment with the Company..
 
4.6.    Remedies for Breach. Executive recognizes that the rights and privileges
granted to Executive by this Agreement, and Executive's corresponding covenants
to the Company, are of a special, unique, and extraordinary character, the loss
of which cannot reasonably or adequately be compensated for in damages in any
action at law or through the offset or withholding of any monies to which
Executive might be entitled from the Company. Accordingly, Executive understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Executive also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.
 
ARTICLE V

 

--------------------------------------------------------------------------------

 

TERMINATION
 
5.1    Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall
terminate at the expiration of the Initial Term or any Extension Term upon
notice as provided in Section 2.2, or prior to the expiration of the Initial
Term or any Extension Term upon the occurrence of any of the following events
(hereinafter referred to as “Triggering Events”): (a) Executive's death; (b)
Executive's Total Disability; (c) Executive's Resignation; (d) Termination by
the Company for Cause; (e) Termination by the Company Without Cause; or (f)
Termination Arising Out of a Change of Control.
 
5.2    Rights Upon Occurrence of a Triggering Event. Subject to the provisions
of Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
 
(a)    Death, Total Disability, Resignation, and Termination by the Company for
Cause. If the Triggering Event was Executive's Death, Total Disability (defined
below), Resignation, or a Termination by the Company for Cause (defined below),
then Executive shall be entitled to receive Executive's Annual Base Compensation
and accrued but unused vacation time through the date of the Triggering Event,
and to continue to participate in the Company's employee welfare plans and
programs (including, without limitations, health insurance plans) through the
date of the Triggering Event and, thereafter, only to the extent permitted under
the terms of such plans and programs.
 
(b)    Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, then Executive shall be entitled to
receive (i) Executive's Annual Base Compensation and accrued but unpaid vacation
through the date thereof; (ii) payment of Executive's Incentive Compensation
Bonus, if any, pro rated to the Executive's date of termination; and (iii) the
Severance Benefit. “Severance Benefit” means a payment equal to the Executive's
Annual Base Compensation as of the date of termination, payable in twenty-four
(24) semi-monthly payments, less required tax withholding, commencing six (6)
months from the date Executive's employment with the Company terminated.
Executive's entitlement to the benefits provided in subsections 5.2(b)(ii) and
(iii) are contingent on Executive signing a Separation Agreement and General
Release provided by the Company.
 
(c)    Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control (defined below), then
Executive shall be entitled to receive (i) Executive's Annual Base Compensation
and accrued but unpaid vacation through the date thereof; (ii) payment of a
Executive's Incentive Compensation Bonus, if any, pro rated to Executive's date
of termination; and (iii) the Change of Control Severance Benefit. Executive's
entitlement to the benefits provided in subsections 5.2(c)(ii) and (iii) is
contingent on Executive signing a Separation Agreement and General Release
provided by the Company within a reasonable period of time following the date
the Separation Agreement and General Release is provided to Executive. “Change
of Control Severance Benefit” means a lump-sum payment, less required tax
withholding, equal to one and one-half times the Executive's Annual Base
Compensation at the time of termination, plus the average of the previous two
Incentive Compensation payments. The Change of Control Severance Benefit shall
be paid six (6) months from the date Executive's employment with the Company
terminated. Notwithstanding anything to the contrary contained in this
Agreement, if and to the extent that any payments and rights provided under this
Agreement would cause Executive to be subject to excise tax under Section 280G
or Section 4999 of the Internal Revenue Code, or the corresponding section(s) of
any future federal tax law, then the amount of the payments shall be reduced to
the extent necessary to avoid imposition of any such excise tax. All
determinations of the amount of the reduction shall be made by the Company's tax
counsel, and the cost of making such determination shall be paid by the Company.
 
(d)    Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of Executive's rights to salary,
Executive benefits, fringe benefits and bonuses hereunder (if any) which would
otherwise accrue after the termination of the Employment Period shall cease upon
the date of such termination. The Company may offset any loans, cash advances or
fixed

 

--------------------------------------------------------------------------------

 

amounts which Executive owes the Company against any amounts it owes Executive
under this Agreement.
 
(e)    Treatment of Options. Employee may be required to exercise any vested
options within ninety (90) days from date of the termination of his employment,
as set forth in the Stock Option Plan. 
 
 
5.3    Survival of Certain Obligations. The provisions of Articles IV, and VI
shall survive any termination of the Employment Period, whether by reason of the
occurrence of a Triggering Event or the expiration of the Initial Term or any
Extension Term.
 
5.4    Definitions. For purposes of Article V, the following definitions apply:
 
(a)    “Resignation” means a voluntary termination of Executive's employment
with the Company, including Executive's declining of continued employment in the
same or comparable position with the Company following a Change of Control.
 
(b)    “Termination by the Company for Cause” means termination by the Company
of Executive's employment for:
 
(i)     The failure of Executive to comply with any of the material provisions
of this Agreement, other than an isolated, insubstantial or inadvertent action
not taken in bad faith and which is remedied by Executive within thirty (30)
days after receipt of written notice thereof given by the Company;
 
(ii)     A conviction of Executive by a court of competent jurisdiction of a
felony;
 
(iii)     The refusal, failure or neglect of Executive to perform his duties
under his employment agreement in a manner that is materially detrimental to the
business or reputation of the Company unless remedied by Executive within thirty
(30) days after receipt of written notice thereof given by the Company;
 
(iv)     The engagement by the Executive in illegal, unethical or other wrongful
conduct that is materially detrimental to the business or reputation of SXC; or
 
(v)     The pursuit by Executive of interests that are materially adverse to SXC
unless remedied by Executive within thirty (30) days after receipt of written
notice thereof given by the Company;
 
(c)    “Termination by the Company Without Cause” means a termination of
Executive's employment by the Company which is not a Termination by the Company
for Cause, provided that the termination of the Employment Period on account of
the failure of the Company to extend the Employment Period in accordance with
the provisions of Section 2.2 hereof shall constitute a Termination by the
Company Without Cause.
 
(d)    A “Termination Arising Out of a Change of Control” means, following a
Change of Control (defined below), Executive is not offered or retained in his
current or a comparable position within seventy (70) miles of Executive's home.
A “Change of Control” shall be defined under this Agreement to mean any of the
following occurrences:
 
(i)    Any person, other than SXC Health Solutions Corp. or an employee benefit
plan of SXC Health Solutions Corp. or the Company, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of SXC
Health Solutions Corp. and becomes, immediately after and as a result of such
acquisition, directly or indirectly, the Beneficial Owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of SXC Health

 

--------------------------------------------------------------------------------

 

Solutions Corp
 
(ii)    The shareholders of SXC Health Solutions Corp. approve a merger, and
such merger is completed, consolidation, recapitalization, or reorganization of
SXC Health Solutions Corp. or the Company, a reverse stock split of outstanding
voting securities, or consummation of any such transaction if shareholder
approval is not sought or obtained, other than any such transaction that would
result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after, and as a
result of such transaction, being Beneficially Owned by at least 75% of the
holders of outstanding voting securities of SXC Health Solutions Corp.
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or
 
(iii)    The shareholders of SXC Health Solutions Corp. approve a plan of
complete liquidation of SXC Health Solutions Corp. or the Company or an
agreement for the sale or disposition by SXC Health Solutions Corp. of all or a
substantial portion of assets (i.e., 50% or more) of the total assets of SXC
Health Solutions Corp. or the Company.
 
(e)    “Total Disability” means Executive's inability, because of illness,
injury or other physical or mental incapacity, to perform Executive's duties
hereunder (as determined by the Board in good faith) for a continuous period of
one hundred eighty (180) consecutive days, or for a total of one hundred eighty
(180) days within any three hundred sixty (360) consecutive day period, in which
case such Total Disability shall be deemed to have occurred on the last day of
such one hundred eighty (180) day or three hundred sixty (360) day period, as
applicable.
 
 
ARTICLE VI
GENERAL
 
6.1    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Illinois without regard to any choice of law or conflicts
of law rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Executive may become a resident of
a different state.
 
6.2    Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Executive and
Executive's executors, administrators, personal representatives and heirs.
 
6.3    Assignment. Executive expressly agrees for Executive and on behalf of
Executive's executors, administrators and heirs, that this Agreement and
Executive's obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Executive,
Executive's executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits thereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
This Agreement shall be assignable and transferable by the Company (but the
Company shall not be required to assign or transfer this Agreement) to any
successor in interest without the consent of Executive.
 
6.4    Complete Understanding. This Agreement constitutes the complete
understanding among the parties hereto with regard to the subject matter hereof,
and supersedes any and all prior agreements and understandings relating to the
employment of Executive by the Company, including without limitation any prior
compensation plans or compensation agreements entered into between Executive and
the Company.
 
6.5    Tax Provisions.
 
(a)    Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this

 

--------------------------------------------------------------------------------

 

Agreement comply with the provisions of section 409A of Internal Revenue Code of
1986 (the “Code”), so as to prevent the inclusion in gross income of any amounts
payable or benefits provided hereunder in a taxable year that is prior to the
taxable year or years in which such amounts or benefits would otherwise actually
be distributed, provided or otherwise made available to Executive. This
Agreement shall be construed, administered, and governed in a manner consistent
with this intent. Any provision that would cause any amount payable or benefit
provided under this Agreement to be includable in the gross income of Executive
under Code section 409A(a)(1) shall have no force and effect unless and until
amended to cause such amount or benefit to not be so includable (which amendment
may be retroactive to the extent permitted by Code section 409A and may be made
by Company without the consent of Executive). In particular, to the extent
Executive becomes entitled to receive a payment or a benefit upon an event that
does not constitute a permitted distribution event under Code section
409A(a)(2), then notwithstanding anything to the contrary in this Agreement,
such payment or benefit will be made or provided to Executive on the earlier of
(i) Executive's “separation from service” with Company (determined in accordance
with Code section 409A); provided however, that if Executive is a “specified
Executive” (within the meaning of Code section 409A), Executive's date of
payment shall be made on the date which is 6 months after the date of
Executive's separation of service with Company or (ii) Executive's death. Any
reference in this Agreement to Code section 409A shall also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such section by the U.S. Department of the Treasury or the
Internal Revenue Service.
 
(b)    Compliance With Section 162(m) of the Code. Notwithstanding anything
herein to the contrary, if the Company reasonably anticipates that the deduction
of any payment to Executive hereunder will be limited or eliminated by the
application of Code section 162(m), which generally limits the deduction of
compensation paid by public corporations in excess of $1 million annually to
certain executives, such payment shall be delayed until the earliest date at
which the Company reasonably anticipates that the deduction of the payment would
not be limited or eliminated by the application of Code section 162(m) or the
calendar year during which the Executive's employment with the Company
terminates.
 
6.6    Amendments. No change, modification or amendment of any provision of this
Agreement shall be valid unless made in writing and signed by all of the parties
hereto.
 
6.7    Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive. The waiver by Executive of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
 
6.8    Venue, Jurisdiction, Etc. Executive hereby agrees that any suit, action
or proceeding relating in any way to this Agreement shall be brought and
enforced in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or
in the District Court of the United States of America for the Northern District
of Illinois, Eastern Division, and in either case Executive hereby submits to
the jurisdiction of each such court. Executive hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Executive is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Executive consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Executive at Executive's address listed in the
business records of the Company. Executive and the Company do each hereby waive
any right to trial by jury that Executive or it may have concerning any matter
relating to this Agreement.
 
6.9    Indemnification of Executive. Executive is hereby entitled to
indemnification for Executive's acts or omissions in Executive's capacity as an
Executive or officer of the Company to the same extent as the Company's other
senior Executives and in the manner provided by the Company's bylaws.
 
6.10    Directors and Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Executive in Executive's capacity as an Officer. The adequacy of the
Directors and Officers liability insurance coverage shall be determined annually
by the Board of Directors at its reasonable discretion.

 

--------------------------------------------------------------------------------

 

 
6.11    Severability. If any portion of this Agreement shall be for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.
 
6.12    Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.
 
6.13    Notices. All notices under this Agreement shall be in writing and shall
be deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent by certified or
registered mail, postage prepaid, return receipt requested to the recipient at
the address indicated below or otherwise subsequently provided by one party to
the other party:
Notices to Executive:
        
Clifford E. Berman
 
Notices to Company:
 
SXC Health Solutions, Inc.
Attn: Chief Executive Officer
2441 Warrenville Road Suite 610
Lisle, IL 60532-3642
 
With Copies to:
 
Larry Zanger, Esq.
Holland & Knight LLP
131 South Dearborn, 30th Floor
Chicago, Illinois 60603
 
6.13    Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.
 
 
 COMPANY:
 
EXECUTIVE:
SXC HEALTH SOLUTIONS, INC.
 
 

By:
/s/ Mark Thierer
 
/s/ Clifford E. Berman
 
 
 
 
 
 
President & COO
 
Date
2/16/2008
 

 

 